748 N.W.2d 239 (2008)
DEPARTMENT OF TRANSPORTATION, Plaintiff-Appellee,
v.
INITIAL TRANSPORT, INC., and Employers Mutual Insurance Company, Defendants-Appellants, and
Great West Casualty Company and Kirk National Leasing Company, a/k/a Kirk Nationalease Company, Defendants.
Docket No. 134798. COA No. 272560.
Supreme Court of Michigan.
May 16, 2008.
On May 7, 2008, the Court heard oral argument on the application for leave to appeal the July 26, 2007 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion. The Motor Carrier Safety Act at MCL 480.11a did not create an exception to the $1 million cap on property damages established by the Michigan no-fault act in MCL 500.3121(5). We REMAND this case to the Wayne Circuit Court for further proceedings regarding the defendant Employers Mutual Casualty Company's penalty interest payment obligation, as unanimously ordered by the Court of Appeals. Dep't of Transportation v. North Central Cooperative, LLC, 277 Mich.App. 633, ___ N.W.2d ___ (2008), which relied on the decision of the Court of Appeals in this case, is overruled. The motion by the Insurance Institute of Michigan for leave to file a brief amicus curiae is GRANTED.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.
WEAVER, J., dissents and states as follows:
I dissent from the peremptory order reversing the judgment of the Court of Appeals for the reasons stated in the Court of Appeals opinion. I would deny leave to appeal.